Citation Nr: 1527374	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether a timely substantive appeal was timely filed with respect to an April 26, 2007 rating decision that denied service connection for back, neck, and arthritis of knees, back, arms, and shoulders.  

2.  Entitlement to service connection for back condition (upper and lower).

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for arthritis of knees, back, arms, and shoulders.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In May 2015, the appellant testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back condition (upper and lower), a neck condition, and arthritis of the knees, back, arms, and shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO issued a rating decision on April 26, 2007, which denied service connection for a back condition (upper and lower), a neck condition, and arthritis of the knees, back, arms, and shoulders.

2.  A Notice of Disagreement (NOD) with the denial of these issues was received by VA in August 2007.

3.  A Statement of the Case (SOC) involving these matters was issued April 15, 2009, however it was mailed to an incorrect address.

4.  On August 13, 2009, the Veteran filed VA Form 9, Substantive Appeal.

5.  An improperly addressed August 20, 2009, correspondence notified the Veteran that his August 2009 Form 9 was considered untimely.


CONCLUSION OF LAW

The VA Form 9 received from the Veteran on August 13, 2009, with respect to the April 2007 rating decision denying entitlement to service connection for a back condition (upper and lower), a neck condition, and arthritis of the knees, back, arms, and shoulders, is deemed timely.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran alleges that his VA Form 9, Substantive Appeal, should be accepted as timely because various circumstances prevented him from filing his Substantive Appeal on time.  Specifically, the Veteran contends that he provided a new mailing address to VA both verbally, by telephone, and by written communication, yet the April 2009 SOC was mailed to the incorrect address.  

An appeal consists of a timely filed NOD in writing, and after a SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

A Substantive Appeal must be filed within sixty days after mailing of the SOC, or within the remainder of the one-year period from the mailing of notification of the determination being appealed.  38 C.F.R. § 20.302 (2014).  Extensions of time for filing a Substantive Appeal may be granted for good cause.  38 C.F.R. § 20.303 (2014).

An April 2007 rating decision denied the Veteran's claims of service connection for a back condition (upper and lower), a neck condition, and arthritis of the knees, back, arms, and shoulders.  The Veteran filed a timely NOD in August 2007 and the RO issued a SOC on April 15, 2009.  The Veteran thus had until June 15, 2009, to submit a timely Substantive Appeal.  See 38 C.F.R. §§ 20.302, 20.305 (2014).

Evidence in the claims file suggests that the RO should have been aware of the Veteran's change of address.  A November 4, 2008, correspondence from the Veteran provides his new address and requests that the RO forward all future correspondence to that address.  Also, an April 16, 2009 VetsNet Compensation and Pension Award reflected the Veteran's new address.  Despite this, the RO mailed the April 2009 SOC to the Veteran's old address and he did not receive it until August 2009, when he promptly submitted a Form 9 Substantive Appeal.  Additionally, the August 20, 2009, letter that notified the Veteran that his Form 9 was considered untimely, and therefore not accepted, also had the incorrect address on it.  

The Board notes that the Veteran and his representative did not file the VA Form 9 within 60 days of the issuance of the April 2009 statement of the case or within one year of the April 2007 rating decision.  Nevertheless, the Board also observes that the SOC was not properly addressed to the Veteran's correct address, resulting in the Veteran receiving the SOC in August 2009.  Therefore, the Board finds that the August 13, 2009, substantive appeal may be deemed timely.

ORDER

The August 13, 2009, Substantive Appeal filed with respect to the April 2007 RO denial of the claims for service connection for a back condition (upper and lower), a neck condition, and arthritis of the knees, back, arms, and shoulders is deemed timely.


REMAND

As discussed, the Board has determined that a timely substantive appeal has been submitted in response to the April 2009 SOC regarding entitlement to service connection for a back condition (upper and lower), a neck condition, and arthritis of the knees, back, arms, and shoulders.  However, at the time the Veteran submitted his Form 9 he requested a travel board hearing for the issues he was appealing.  While the Veteran attended a May 2015 travel board hearing, that hearing was solely to discuss the timeliness of his VA Form 9.  In light of the Veteran's timely request for a hearing on the issues on appeal, a remand is necessary to provide him an opportunity for the requested hearing on the issues on appeal.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the desired Board travel board hearing in accordance with the docket number of his appeal.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


